       Case 2:19-cv-01719-DJH Document 24 Filed 05/01/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Daniel Fellner,                                   No. CV-19-01719-PHX-DJH
10                  Plaintiff,                         ORDER SETTING RULE 16
                                                       SCHEDULING CONFERENCE
11   v.
12   Travel 4 All Seasons LLC,
13                  Defendant.
14
15         Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Scheduling
16   Conference is set for June 25, 2019 at 3:00 p.m. in Courtroom 605, Sandra Day O’Connor
17   United States Courthouse, 401 W. Washington Street, Phoenix, Arizona 85003.             In
18   preparation for this Scheduling Conference, and taking into account that Rule 1 of the
19   Federal Rules of Civil Procedure requires that these Rules be construed and administered
20   to secure the just, speedy and inexpensive determination of every action,
21         IT IS HEREBY ORDERED as follows:
22   A. Mandatory Initial Discovery Pilot Project.
23         The Court is participating in the Mandatory Initial Discovery Pilot Project
24   (“MIDP”). (Doc. 7). The MIDP was approved by the Judicial Conference of the United
25   States and has been implemented in this District by General Order 17-08. The MIDP
26   applies to all civil cases filed on or after May 1, 2017, other than cases listed in Rule
27   26(a)(1)(B), actions under the Private Securities Litigation Reform Act (“PSLRA”), and
28   cases transferred for consolidated administration in this District by the Judicial Panel on
       Case 2:19-cv-01719-DJH Document 24 Filed 05/01/19 Page 2 of 5



 1   Multidistrict Litigation. The discovery obligations in the MIDP supersede the disclosures
 2   required by Rule 26(a)(1) and are framed as court-ordered mandatory initial discovery.
 3   Unlike initial disclosures required by current Rule 26(a)(1)(A) & (C), the MIDP does not
 4   allow parties to opt out. Thus, if your case was filed after May 1, 2017 and does not fall
 5   within one of the exceptions identified above, you must comply with the discovery
 6   obligation of the MIDP. You should have received a notice regarding the pilot project
 7   when your case was filed or you were served, and you should already be complying with
 8   the MIDP. Resources related to the MIDP are available on the Court’s website at
 9   www.azd.uscourts.gov/attorneys/mandatory-initial-discovery-pilot and on the Federal
10   Judicial Center website at www.fjc.gov/content/321838/midpp-arizona.
11   B. Rule 26(f) Meeting and Filing of the Joint Case Management Report
12          The parties are directed to meet and confer at least 21 days before the Scheduling
13   Conference as Fed.R.Civ.P. 26(f) requires. It is the plaintiff's responsibility to initiate the
14   Rule 26(f) meeting and prepare the Joint Case Management Report. The defendant shall
15   promptly and cooperatively participate in the Rule 26(f) meeting and assist in preparation
16   of the Joint Case Management Report.
17          The plaintiff shall file the Joint Case Management Report with the Clerk not less
18   than seven (7) days before the Rule 16 Scheduling Conference. When filing the Joint
19   Case Management Report, the event category "Rule 26(f) Report re: MIDP" shall be
20   selected.
21          The Court will use the Joint Case Management Report for purposes of entering a
22   Rule 16 Scheduling Order. Therefore, the parties should be prepared to have the Joint Case
23   Management Report serve as the sole basis for the Court’s Rule 16 Scheduling Order.
24          If the parties currently are engaged in settlement negotiations, the plaintiff's counsel
25   shall advise the Court within seven (7) days from the date of this Order, and shall specify
26   the date by which the parties expect to conclude their settlement negotiations.
27   C. Joint Case Management Report
28          At the Rule 26(f) Case Management Meeting, the parties shall discuss the following


                                                  -2-
       Case 2:19-cv-01719-DJH Document 24 Filed 05/01/19 Page 3 of 5



 1   matters and develop a Joint Case Management Report. This joint report shall include
 2   individually numbered paragraphs addressing the following:
 3            1.    A list of the parties in the case, including any parent corporations or entities
 4   (for recusal purposes);
 5            2.    A short statement of the nature of the case (3 pages or less), including a
 6   description of each claim and each affirmative defense, and identifying the factual and legal
 7   issues genuinely in dispute;
 8            3.    The jurisdictional basis for the case, describing the basis for jurisdiction and
 9   citing specific statutes, if any;
10            4.    Parties which have not been served and an explanation of why they have not
11   been served; and any parties which have been served but have not answered or otherwise
12   appeared, including fictitious parties. Unless any party can otherwise show cause, an order
13   shall accompany the Joint Case Management Report dismissing any party which has not
14   been served, naming fictitious or unnamed parties, or seeking default judgment on any non-
15   appearing party.
16            5.    A statement of whether any party expects to add additional parties to the case
17   or otherwise to amend pleadings (the Court will set a deadline of not later than 60 days
18   from the issuance of the Rule 16 Scheduling Order);
19            6.    A list of contemplated motions and a statement of the issues to be decided by
20   these motions;
21            7.    Whether the parties will consent to the assignment of this action to a United
22   States Magistrate Judge in accordance with 28 U.S.C. § 636(c);
23            8.    The status of related cases pending before other courts or other judges of this
24   Court;
25            9.    A statement of when the parties exchanged or will exchange Fed.R.Civ.P.
26   26(a) Initial Disclosures;
27            10.   A discussion of any issues relating to disclosure or discovery of
28   electronically stored information, including the form or forms in which it will be produced


                                                  -3-
         Case 2:19-cv-01719-DJH Document 24 Filed 05/01/19 Page 4 of 5



 1   (see Fed.R.Civ.P 16(b)(3)(B)(iii); Fed.R.Civ.P. 26(f)(3) (C));
 2           11.   A discussion of any issues relating to claims of privilege or work product
 3   (see Fed.R.Civ.P. 16(b)(3)(B)(iv); Fed.R.Civ.P. 26(f)(3)(D));
 4           12.   A discussion of the parties’ compliance to date with the MIDP, whether any
 5   issues have arisen under the MIDP, and, if issues have a risen, a description of those issues
 6   so the Court may resolve them at the Rule 16 conference. If the Rule 26(f) joint report
 7   raises MIDP issues for the Court to resolve, copies of the parties’ MIDP disclosures should
 8   be attached to the report.
 9           13.   A discussion of necessary discovery, including:
10                 a.     The extent, nature, and location of discovery anticipated by the
11   parties;
12                 b.     The scope of discovery and whether discovery should be conducted
13   in phases or should be limited to focus on particular issues.
14                 c.     Suggested changes, if any, to the discovery limitations imposed by the
15   Federal Rules of Civil Procedure;
16                 d.     The number of hours permitted for each deposition, unless modified
17   by agreement of the parties. See Fed.R.Civ.P. 30(d)(1).
18           14.   A statement of when the parties served their MIDP discovery responses;
19           15.   Proposed specific dates for each of the following:
20                 a.     A deadline for the completion of fact discovery, which will also be
21   the deadline for final supplementation of discovery responses under the MIDP;1
22                 b.     Dates for complete expert disclosures under Federal Rule of Civil
23   Procedure 26(a)(2)(A)-(E), including separate dates for plaintiff's expert disclosure,
24   defendant's expert disclosure, and for rebuttal expert disclosure; 2
25   1
       General Order 17-08 should be reviewed carefully. It requires parties to timely
     supplement their MIDP responses as new information is discovered. Parties who fail to
26   timely disclose relevant information will be precluded from using it in the case and may be
     subject to other sanctions. Parties who unreasonably postpone disclosure of relevant
27   information to the end of the discovery period will also be subject to sanctions.
28   2
       No expert witness not timely disclosed will be permitted to testify unless the party
     offering such witness demonstrates: (a) that the necessity of such expert witness could not

                                                 -4-
       Case 2:19-cv-01719-DJH Document 24 Filed 05/01/19 Page 5 of 5



 1                 c.      A deadline for completion of all expert depositions;
 2                 d.      A deadline for filing dispositive motions;
 3                 e.      A date by which the parties shall have engaged in face-to-face good
 4   faith settlement talks;
 5          16.    Whether a jury trial has been requested and whether the request for a jury
 6   trial is contested and, if so, the reasons why the request is contested;
 7          17.    The estimated length of trial; and
 8          18.    The prospects for settlement, including any request of the Court for
 9   assistance in settlement efforts, including referral to a United States Magistrate Judge for
10   the limited purposes of settlement.
11   D. Other Matters
12          The parties are expected to comply fully with the Federal and Local Rules of Civil
13   Procedure and to minimize the expense of discovery. Additionally, the parties should
14   ensure that all filings comply with Local Rules of Civil Procedure 7.1, 7.2, and 56.
15          The Clerk of the Court shall send copies of this order to all counsel of record and to
16   any unrepresented parties.
17          Dated this 30th day of April, 2019.
18
19
20                                                 Honorable Diane J. Humetewa
21                                                 United States District Judge

22
23
24
25
26
     have been reasonably anticipated at the time of the deadline for disclosing such expert
27   witness; (b) the Court and opposing counsel or unrepresented party were promptly notified
     upon discovery of such expert witness; and (c) that such expert witness was promptly
28   proffered for deposition. See Wong v. Regents of the Univ. of Cal., 410 F.3d 1052, 1060
     (9th Cir. 2005).

                                                  -5-
